Title: From Benjamin Franklin to Jan Ingenhousz, 23 April 1784
From: Franklin, Benjamin
To: Ingenhousz, Jan



Dear Friend,
Passy, April 23. 1784.

I did intend to have written you a long Letter by the good Bishop, but cannot now accomplish it.— You will however have it very soon.— Fearing that the Seeds for your Friend might not arrive in time, to be planted this Spring, and having received a Box for some of my Acquaintance here, I sent a Part to you, to be dispos’d of as you please, supposing you might oblige him with them. I hope they got safe to hand.— I am, ever, my dear Friend, Yours most affectionately

B Franklin
Dr Ingenhauss.

